Citation Nr: 0611783	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1989 to August 
1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of service connection for tinnitus being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of any current 
bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

Though the veteran was mailed notice prior to the initial 
unfavorable agency decision, he did not receive it.  
Following the agency's decision, the RO mailed the veteran 
additional letter notice for his service connection claim.  
Therefore, the initial unfavorable agency decision was made 
prior to the veteran's receiving proper VCAA notification for 
his service connection claims.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO provided the veteran with letter notification dated 
August 2004.  The VA fully notified the veteran of what is 
required to substantiate his service connection claim in the 
notification letter and in the statement of the case (SOC) 
dated January 2004.  The RO notified the veteran as to the 
reasons why he was not entitled to a service connection in 
the June 2003 rating decision and in the SOC.  The SOC fully 
provided the laws and regulations regarding entitlement to 
the benefits sought, and included a detailed explanation as 
to why the veteran had no entitlement to service connection 
under the applicable laws and regulations based on the 
evidence provided.  Together, the notice letter and the SOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability and an effective date.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hearing loss, no disability rating or effective 
date will be assigned and there is no prejudice to the 
veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records and a June 2003 VA examination.  Thus, the Board 
finds no further VA examination necessary in this case.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Bilateral Hearing Loss

The veteran claims that he currently experiences bilateral 
hearing loss.  The veteran states that he experiences 
problems with balance and hearing, sometimes lasting for 
several minutes at a time.  The veteran believes that the 
hearing loss is attributable to being in Saudi Arabia during 
missile attacks and launching patriot missiles.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

On the authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, ranged from 5 at 1000Htz to 20 
at 4000Htz in both ears.  Speech eudiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The examiner stated that it was 
a normal otologic and audiometric examination and the veteran 
had no hearing loss.  The examiner did not review the claims 
file.

Service connection cannot be granted if there is no present 
disability. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that, in cases involving claims of 
entitlement to service connection for hearing loss, impaired 
hearing will be considered to be a disability for VA service 
connection purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.  A review of the veteran's service medical records 
does not establish any in-service hearing loss at frequencies 
to 4000 HZ, and the veteran has not contended that he was 
diagnosed with or treated for hearing loss during active 
service.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do VA 
regulations provide that a claimant must establish service 
connection through medical records alone).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the current medical evidence of record does not 
establish bilateral hearing loss for VA purposes.  The 
auditory threshold in any of the frequencies of 1000, 2000, 
3000, and 4000 hertz is not 40 decibels or greater; or are 
the thresholds for at least three of these frequencies 26 
decibels or greater; or is any speech recognition score less 
than 94 percent.  See 38 C.F.R. § 3.385.  Furthermore, the VA 
audiologist stated that the veteran has no hearing loss.  
Therefore, since there is no medical evidence of bilateral 
hearing loss that qualifies as hearing loss or a disability 
for VA purposes, service connection for bilateral hearing 
loss is not warranted.

The Board notes the veteran's argument that he has current 
bilateral hearing loss. This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which does not show any bilateral hearing loss.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As such, the 
benefit of the doubt does not apply, and the claim is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran claims that he was exposed to missiles while 
stationed in Saudi Arabia, and currently experiences episodes 
of tinnitus as a result.

The veteran's DD-214 shows that the veteran's MOS was an 
infantryman.  Service medical records show several audiology 
examinations without a finding or report of tinnitus; 
however, an April 1991 audiology examination, conducted 
following exposure to noise duties, noted that the veteran 
was routinely exposed to hazardous noise.  Though the veteran 
had a VA audiological examination in June 2003, the examiner 
did not have review the claims file.  The examiner stated 
since the veteran only experienced rare or occasional 
tinnitus, had normal hearing, and no history of noise 
exposure, the veteran's tinnitus was the type seen in the 
normal population.  

However, as the record shows credible evidence of in-service 
exposure to noise trauma and the veteran states that he 
currently experiences the symptoms of tinnitus, the 
determinative issue becomes whether there is a relationship 
between the condition and the noise exposure.  This is a 
medical question, and where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit  v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494 (1992). 

Since the examiner did not review the claims file, 
specifically the April 1991 audiology examination documenting 
noise exposure, a VA audiology examination is required.  The 
veteran should be advised of the importance of appearing for 
his examination.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The AMC should schedule the veteran  
for a VA examination to determine the  
nature, etiology, severity, and date of 
onset of his tinnitus.  Specifically, the  
examiner should determine whether it is 
very likely, at least as likely as not, 
or highly unlikely that the veteran's 
current tinnitus is related to any 
incident of service, including  routine 
exposure to hazardous noise.  The 
examiner should base the opinion on 
examination findings,  historical 
records, and medical  principles.  It is 
imperative that the  examiner reviews the 
evidence in this claims folder, 
especially the April 1991 audiology 
examination and a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be  reported in 
detail.  A complete written  rationale 
for all opinions made must be  provided.  
If any requested opinion cannot be 
provided, that fact should be noted and 
the AMC should explain in detail why 
securing the opinion is not possible.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case  
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for  response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


